Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Claims 1, 2, 4, 6-14, and 16-18 as amended below, are allowable.  Claims 8, 10, and 16-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction/election requirement set forth in the communication dated Nov. 8, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with William Cutchins on Sep. 6, 2022.  
TITLE

The title has been changed as follows: "Lysostaphin containing synthetic hydrogel carriers for bone repair".  

The claims are amended as follows:

11. (Currently Amended) The composition according to claim 1, wherein X is an MMP- or cathepsin- or other protease-cleavable or non-cleavable peptide comprising at least two cysteine residues at each end of the sequence.  

13. (Currently Amended) A composition comprising lysostaphin, dispersed in a hydrogel matrix, wherein the hydrogel matrix is obtained by crosslinking a hydrophilic polymer conjugated to a plurality of adhesion peptides, wherein the hydrophilic polymer has the general formula: 

    PNG
    media_image1.png
    75
    171
    media_image1.png
    Greyscale
,
wherein 'polymer' represents a polyethylene glycol, core represents a core, Q represents a linker, Z represents an adhesion peptide, Q1 represents a functional group capable of reacting with cysteine, and the sum of a1 + b1 together is an integer of 3 or greater that does not exceed 7.  

19-20. (Cancelled)

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is Shekaran (Shekaran, A., et al. Biomaterials (2014), 35(21); 5453-5461; cited in the prior Office Action).  However, Shekaran does not teach lysostaphin, and applicants have presented evidence of unexpected results (see the declaration dated 7/10/22).  The significant stabilization of lysostaphin is considered unexpected.  The unexpected results are reasonably commensurate in scope with the claims as currently amended.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658